Citation Nr: 0943012	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992 and from January 1996 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss related to his chronic otitis 
media of the right ear that was incurred during military 
service.  The Veteran underwent a VA examination in January 
2006, which revealed that hearing loss in the right ear was 
just under the requirements for a hearing disability under 38 
C.F.R. § 3.385.  The examiner reported that the results 
showed asymmetric conductive hearing loss in the right ear 
and hearing on the left to be within normal limits.  He noted 
that the Veteran's left ear remained stable through service, 
while the right ear showed a decline and the development of a 
small conductive loss.  

In support of his claim, the Veteran submitted a February 
2006 private audiologic evaluation. The audiologist indicated 
that the Veteran had right mild conductive hearing loss.  The 
February 2006 audiogram report is in chart form and does not 
provide the exact decibel results at each level tested for 
the Veteran's ears.  The Board is precluded from applying 
these results to the criteria set forth at 38 C.F.R. § 3.385 
in order to determine the severity of the Veteran's current 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (a VA 
adjudicator cannot base his or her decision on their own 
unsubstantiated medical opinion).  Thus, the Board finds that 
there is no evidence of record which shows hearing loss 
consistent with VA regulations.  

The RO noted that the February 2006 audiogram report 
indicates the Veteran may meet the requirements for hearing 
loss under VA regulations; however, it was not clear if 
proper testing was used.  Thereafter, the RO scheduled the 
Veteran for two VA examinations for hearing loss, but he 
failed to show at both examinations.  

In light of the fact that there is evidence that the Veteran 
suffers from some right ear conductive hearing loss and the 
service treatment records show a decline in the right ear 
with the development of mild conductive hearing loss during 
service, the Board finds that a remand is necessary to 
determine whether the Veteran meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  In this regard, an examination 
is necessary to ascertain the current level of his hearing 
acuity and the examiner should review and interpret the 
February 2006 audiogram.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of hearing 
loss. The claims file, including a copy 
of this REMAND, must be made available 
to the examiner for review, and the 
examiner should indicate that the 
claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the Veteran, the 
examiner should specify the nature of 
any hearing loss, providing the exact 
decibel results at 500, 1000, 2000, 
3000, and 4000 Hertz.  The examiner 
should also review the February 2006 
private audiogram of record, and 
interpret the chart provided in the 
report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 
4000 Hertz.  

a.	Following completion of the above, 
the examiner should then provide 
an opinion as to whether any 
current hearing loss is at least 
as likely as not (i.e., 
probability of 50 percent) caused 
by or aggravated by the Veteran's 
service-connected right otitis 
media, status post myringotomy and 
tube replacement.  

b.	If the answer to part (a) is 
negative, then the examiner should 
provide an opinion as to whether 
any hearing loss is at least as 
likely as not (i.e., probability 
of 50 percent) etiologically 
related to active military 
service. 

The examiner should provide a complete 
rationale for all conclusions reached.
 
2.	If the Veteran fails to report to the 
scheduled VA examination, please 
request an audiologist to review the 
February 2006 private audiogram of 
record, and interpret the chart 
provided in the report, providing the 
exact decibel results at 500, 1000, 
2000, 3000, and 4000 Hertz
  
a.	Following completion of the above, 
the audiologist should review the 
claims file and provide an opinion 
as to whether any current hearing 
loss is at least as likely as not 
(i.e., probability of 50 percent) 
caused by or aggravated by the 
Veteran's service-connected right 
otitis media, status post 
myringotomy and tube replacement.  

b.	If the answer to part (a) is 
negative, then the examiner should 
provide an opinion as to whether 
any hearing loss is at least as 
likely as not (i.e., probability 
of 50 percent) etiologically 
related to active military 
service.

The examiner should provide a complete 
rationale for all conclusions reached.

3.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claim of entitlement to 
service connection for bilateral 
hearing loss should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the 
case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


